Citation Nr: 1528674	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-22 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), other than service-connected anxiety with panic disorder and agoraphobia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from December 1964 to October 1968, and again from December 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied, in part, service connection for PTSD.  The claim is now under the jurisdiction of the Reno, Nevada RO.  

In July 2010, the Veteran testified at a hearing at the RO.  A transcript of that hearing is of record in the VBMS file.  

With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that, an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for service connection for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

 Although the Veteran filed a claim seeking service connection for PTSD, his medical records show treatment for/diagnosis of schizotypal personality disorder, paranoid schizophrenia, and bipolar disorder.  Therefore, his claim, in addition to PTSD, is characterized as an acquired psychiatric disorder, other than his already service-connected anxiety disorder with panic disorder and agoraphobia, and is so reflected on the title page. 

The Board remanded the claim in February 2013 and October 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded again.  

This claim was remanded in February 2013 and October 2014 for further development, including a VA examination.  In August 2013, the RO forwarded the Veteran's claims file to an examiner for an addendum opinion to the August 2010 VA opinion.  The examiner indicated that he was unable to provide an opinion without examining the Veteran.  However, in the interim, it has been determined that the Veteran's VA examination was cancelled because he had a stroke and tracheostomy.  He also became ventilator dependent and able to answer questions by nodding yes or no only.  However, it was also indicated that the Veteran was lucid.  

During the pendency of this claim, there was a change to the regulations for PTSD claims appealed to the Board but not decided as of July 2010.  Such is the case in this claim.   

If a stressor claimed by an appellant is related to the appellant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the appellant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  

 "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Although the Veteran's health is compromised, his representative has indicated that the Veteran continues his appeal.  As a result, an additional examination should be scheduled for the purpose of obtaining responses to questions that can be elicited from the Veteran, and considered under the criteria for PTSD now in effect, since July 2010.  It is important to note that, the Veteran has provided lay statements, to reflect his experience with an event in Vietnam from mortar fire, and his fear as a result.  Moreover, the evidence of record reflects additional diagnoses, other than anxiety disorder with panic attacks and agoraphobia, that could have been due to or as a result of service.  Although a somewhat unique situation, the Veteran deserves every opportunity to prosecute his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  The Veteran should be scheduled for an appropriate psychiatric examination to determine the nature and etiology of any current psychiatric disorders other than service-connected anxiety disorder with panic disorder and agoraphobia. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If the Veteran is unable to appropriately function for a VA examination, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, should review the entire claim folder (electronic) and provide an addendum to the August 2010 VA examination, as a result of the examiner's entire review of the file.  

The electronic claims folder, including a copy of this remand, must be made available to the examiner for review in conjunction with rendering his/her report.  A notation to the effect that this record review took place should be included in the examination report/addendum. 

The examiner must address the following inquiries:

a. Whether there is an additional psychiatric disorder which is considered separate from his service-connected anxiety disorder with panic disorder and agoraphobia;

b. If so, whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition; 

c. If it is determined to be a new and separate disorder, whether the symptomatology of the two disorders is wholly duplicative or overlapping; 

d. If it is determined to be a new and separate disorder which is not wholly duplicative or overlapping of the Veteran's anxiety disorder diagnosis, whether the new diagnosis is as likely as not (50 percent probability or greater) the result of active service.  Consideration of PTSD under the revised criteria in effect since July 2010 must also be addressed.  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 
 
4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




